             Case 1:19-cv-01189-CJN Document 12 Filed 02/03/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                       )
FAROOQUE AHMED,                                        )
                                                       )
        Plaintiff,                                     )
                                                       )
        v.                                             )      Civil Action No. 19-1189 (CJN)
                                                       )
FEDERAL BUREAU OF PRISONS, et al.,                     )
                                                       )
        Defendants.                                    )
                                                       )

                      MOTION TO EXTEND TIME TO FILE ANSWER

       Defendants, the Federal Bureau of Prisons (“BOP”), and five BOP officials, (i) Frank

Lara, Assistant Director, Corrections Programs Division; (ii) Guy Pagli, Chief, Counter

Terrorism Unit; (iii) Ian Connors, Administrator, National Inmate Appeals, (iv) Sara Revell,

Regional Director, North Central Region; and (v) J.R. Bell, Warden, Federal Correctional

Institute, Terra Haute (collectively, the “Individual Defendants”), respectfully ask the Court to

extend by 60 days the time for them to file their answer or otherwise respond to the complaint in

this case. Plaintiff is a pro se prisoner who challenges his placement in the Communications

Management Unit in the federal correctional institute where he is incarcerated. Because

Plaintiff is a pro se prisoner, undersigned counsel has not sought his position on this motion.

       1.        Although Plaintiff is a pro se prisoner, he has not sought to proceed in forma

pauperis in this case.

       2.        On December 9, 2019, the U.S. Attorney’s Office received from Plaintiff copies

of the materials he had previously sent to BOP and four of the Individual Defendants. These

materials consist of the pages he filed in Court (ECF No. 11), consisting of certificates of service


                                                  1
            Case 1:19-cv-01189-CJN Document 12 Filed 02/03/20 Page 2 of 5




and copies of envelops and tracking information, as well as a copy of the complaint and copies

of summonses issued to BOP and Individual Defendants Lara, Connors, Revell, and Pagli, but

not Bell.

       3.       Without conceding that delivery of these materials constitutes proper service,

Defendants note that 60 days from December 9, 2019, falls on February 7, 2020. Accordingly,

even treating February 7, 2020, as Defendants’ current deadline to file their answer or otherwise

respond to the Complaint, this motion is timely under the Court’s four-day rule for motions to

extend time (ECF No. 2 at 3). Defendants request a new deadline of April 7, 2020, to file their

answer or otherwise respond to the complaint.

       4.       Defendants request additional time in order to have sufficient time to prepare

their litigation papers in light of the heavy workload of undersigned counsel and BOP counsel.

       5.       This is Defendants’ first request to extend this deadline. There are no other

deadlines in this case that will be affected by this extension. The only other deadline is from the

Court’s order requiring Plaintiff to perfect service (ECF No. 4), but that deadline will not be

affected by granting this motion.

       6.       In response to Plaintiff’s Response re Notice of Appearance (ECF No. 10),

Defendants further clarify that undersigned counsel represents BOP and the five Individual

Defendants, but only in their official capacities.

       7.       A proposed order is attached.




                                                     2
         Case 1:19-cv-01189-CJN Document 12 Filed 02/03/20 Page 3 of 5




Dated: February 3, 2020             Respectfully submitted,

                                    TIMOTHY J. SHEA, D.C. Bar #437437
                                    United States Attorney for the District of Columbia

                                    DANIEL F. VAN HORN, D.C. Bar #924092
                                    Assistant United States Attorney

                                     /s/ Alan Burch
                                    ALAN BURCH, D.C. Bar #470655
                                    Assistant United States Attorney
                                    United States Attorney’s Office, Civil Division
                                    555 Fourth St., NW, Washington, DC 20530
                                    (202) 252-2550, alan.burch@usdoj.gov

                                    Counsel for Defendants




                                      3
         Case 1:19-cv-01189-CJN Document 12 Filed 02/03/20 Page 4 of 5




                                    Certificate of Service

I certify that a copy of the foregoing Motion to Extend Time to File Answer was served this 3rd
day of February 2020 upon pro se Plaintiff by first class mail addressed to:

       Farooque Ahmed
       R77315-083
       Terre Haute FCI
       P.O. Box 33
       Terre Haute, IN 47808


                                             /s/ Alan Burch
                                            ALAN BURCH, D.C. Bar #470655
                                            Assistant United States Attorney




                                               4
             Case 1:19-cv-01189-CJN Document 12 Filed 02/03/20 Page 5 of 5




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                   )
FAROOQUE AHMED,                                    )
                                                   )
        Plaintiff,                                 )
                                                   )
        v.                                         )       Civil Action No. 19-1189 (CJN)
                                                   )
FEDERAL BUREAU OF PRISONS, et al.,                 )
                                                   )
        Defendants.                                )
                                                   )

                          ORDER ON MOTION TO EXTEND TIME

        Upon consideration of Defendants’ motion to extend time, any opposition thereto, and

the entire record herein, it is hereby

        ORDERED that the motion is granted and it is further

        ORDERED that Defendants shall file their answer or otherwise respond to the complaint

by April 7, 2020.

        So ordered. This ______ day of February 2020.




                                                   CARL J. NICHOLS
                                                   United States District Judge
